Woods, J.,
delivered the opinion of the court.
We are reluctant to disturb a verdict upon the sole ground of the insufficiency of the evidence to support it; but when there is a palpable failure of proof to warrant the particular verdict rendered, duty requires us to interpose and reverse the judgment founded upon rt.
The evidence in this case is either wholly circumstantial or it is in the nature of a confession. There is no direct testimony to any-single blow by stick or other instrument inflicted by the accused upon his -wife, as charged in the indictment. There is evidence of outcries by the wife, and of an exclamation indicating that she was enduring violence at the hands of some one, and an incriminating reply to this exclamation by that one. There was evidence that the accused had stated that he had slapped his wife around, as testified by one witness, and that he had whipped her with a board, as testified by another witness; and there was evidence of a small bruise on the right temple, another of like description on the arm, the shoulder and the knees of the wife. Giving these pieces of evidence all the weight which they seem to*464bo fairly entitled to, there is yet wanting adequate proof of any intention to take life. There is abundant evidence in the testimony adduced for the prosecution to justify a verdict for an assault and battery, and an assault and battery so aggravated as to demand the imposition of severe punishment.
The suggestion in the evidence of a belief amongst the humbler classes of our colored population of a fancied right in the husband to chastise the wife in moderation, makes it proper for us to say that this brutality found in the ancient common law, though strangely recognized in Bradley v. State, Walker (Miss.), 156, has never since received countenance, and it is superfluous to now say that the blind adherence shown in that case to revolting precedent has long been utterly repudiated in the administration of criminal law in our courts.

Reversed and remanded.